Title: From George Washington to Mayne, Burn, & Mayne, 30 April 1763
From: Washington, George
To: Mayne, Burn, & Mayne



Gentn
Mount Vernon 30th of April 1763.

The other side is Copy of my last (of the 6th Augt) if it shoud have miscaried please still to forward the Wine and draw as there directed but instead of Messrs Ringold and Gallaways Vessels if you are furnished with no oppertunity directly to Potomack River please to send the wine to Norfolk in Virginia to the care of Collo. Tucker who can readily forward it to Gentn Yr Most Obedt Servt

Go: Washington

